Sheldon, J.
We do not find it necessary to determine whether there was a valid marriage between these parties. The petitioner rests her case upon the allegation that she acted with the deliberate intention of evading the laws of this Commonwealth, in which she was and has continued to be resident. She not only comes-into court with unclean hands, but she makes her wrongful conduct the very ground of her application for relief from its consequences. The court will leave her in the position in which she has chosen to place herself.
It is true that there has been some contrariety of decision as to this question in different courts; but we prefer to follow the rule laid down in a somewhat similar case in New Jersey and by the Supreme Court of New York in a case upon all fours with this. Rooney v. Rooney, 9 Dick. 231. Kerrison v. Kerrison, 60 How. Pr. 51. The question was fully examined in the former of these two cases, with a sufficient citation of authorities; and we are content to rest upon that decision.
The order dismissing the petition must be affirmed.

So ordered.